﻿It is with great pleasure and satisfaction that I have the honour of congratulating Mr. Dante Caputo on his election to the presidency of this session. His vast experience in international relations and diplomacy gives legitimacy to our expectations that our deliberations will be successful. I should like to assure him of my delegation's determination to work closely with him as he discharges the responsibilities unanimously entrusted to him. I take this opportunity to recall the recent visit President Chissano made to his beautiful country, Argentina, during which we had an opportunity to explore ways for strengthening further the friendly bilateral relations of our countries.
Similarly, I should like to salute the outgoing President, His Excellency Mr. Peter Florin, Vice-Minister of Foreign Affairs of the German Democratic Republic, for the efficient and commendable way in which he presided over the deliberations of the forty-second session and the special session devoted to disarmament.
I take this opportunity also to congratulate the Secretary-General, Mr, Javier Perez de Cuellar, on his commitment and devotion to the search for solutions to international problems as well as the promotion of better understanding and co-operation among nations. We have learned with great satisfaction tills morning of the decision to award the Nobel Peace Prize to the United Nations peace-keeping forces. That fact represents a singular recognition of the outstanding, indeed unique, role played by the United Nations in promoting peace.
The situation in Mozambique continues to be characterized, on the one hand, by war imposed on us from outside and, on the other, by our firm determination to defend our independence and promote peace and progress.
When addressing the last session of the General Assembly, in this Hall, His Excellency President Joaquim Alberto Chissano of the People's Republic of Mozambique referred to the massacres, the widespread destruction of social and economic infrastructures and the extremely large number of displaced Mozambicans, both inside and outside the country. In general terms, that situation still prevails today. The criminal acts of the armed terrorists continue to spread sorrow, pain, famine, insecurity and homelessness to many Mozambicans.
But that is just one side of the coin. The other gives rise to increased optimism in our people as a result of the victories we have scored on the military, economic and diplomatic fronts. On the military front, our armed forces have been able to restore peace and tranquillity to various parts of our country previously affected by the criminal acts of the armed terrorists. In this endeavour, the support and participation of the front-line States, notably Zimbabwe and Tanzania, continue to be important and greatly appreciated. Equally worth mentioning is the contribution of the Malawian forces in the protection of the Nacala railway.
The Mozambican Government is aware that these efforts intended to eliminate terrorism must be complemented by the adoption of other measures designed to integrate into Mozambican society the terrorists who have repented. As a result, our People's Assembly approved in December 1987 an important law - the law of amnesty. This law forgives those who have committed crimes, massacres and other abominable acts perpetrated against our people and the State. As a result of the application of this law, many terrorists have been granted amnesty and have returned to normal life.
The birth of the law of amnesty translates the deep-rooted nature of the humanitarian policy of clemency adopted by FRELIMO since the times of the armed liberation struggle for our motherland.
At the proclamation of our independence in 1975 a situation arose in which some Mozambicans were found to have committed, at the invitation of colonialism, heinous crimes against their own people or to have been collaborators with the colonial repression system. All these individuals were integrated into our society, and today they are working as valid citizens with other Mozambicans in national reconstruction.
The law of amnesty constitutes an integral part of our efforts to bring about reconciliation, unity and the rehabilitation of those Mozambicans who were brutalized through crime and terrorism and were turned into tools of our enemy. We are ready to welcome them in to our midst and to help them regain their dignity, rights and duties as citizens of a free, independent, sovereign, non-aligned and democratic State.
This process is taking place at a time when the Mozambican people are engaged in the preparations for the Fifth Congress of the PRELIMO Party and ace involved in the revision of the Constitution. These two processes constitute an example of the exercise of democracy in our country. They will strengthen democracy there and reinforce the fundamental freedoms of our citizens.
We are aware that our project and our dream of building a peaceful and happy society are shared by all peoples of the world and that they enjoy the sympathy of the international community at large.
One manifestation of such feeling is the visit of His Holiness Pope John Paul II to Mozambique. He was welcomed enthusiastically by the whole people, regardless of their religious belief, in a massive demonstration of national unity. We hope that his message of solidarity with, and wishes of peace to, the Mozambican people will find an echo in every corner of our globe.
Those efforts go hand in hand with the economic and social recovery measures we have embarked upon. As we have repeatedly stated in the past, the war of aggression against Mozambique by armed terrorists is responsible for the overall retrogression of our development, not only because it entails the diversion of efforts and means away from other endeavours to the defence of our motherland, but also because economic sabotage and the destruction of socio-economic infrastructures were the most favoured policy of our enemy in such a war.
Those who conceived the strategy of destroying our country first set out to destroy our economic base. During the last few years they have embarked upon wanton massacres, which have received widespread international condemnation. As a result of such a strategy, education and health care, which experienced considerable advances during the first seven years of our independence, are now confronted with serious and numerous difficulties, as can be seen from the following figures: 2,269 primary schools destroyed, affecting half a million pupils and 700 teachers; 400 teachers murdered, kidnapped or mutilated; 22 secondary schools destroyed, affecting 80,000 students; and 36 boarding schools and 4 teacher training centres destroyed.
As I pointed out earlier, terrorism does not affect only the economy, education and health. It also affects the Mozambican man and woman, the Mozambican child, the Mozambican youth and the Mozambican family, as the following figures illustrate: 1.1 million people have been displaced from their usual places of work and residences, and 800,000 of them are in neighbouring countries; 3.3 million citizens are seriously affected; 5.9 million citizens are in a difficult situation, affected by severe shortages, in both rural and urban areas; and 200,000 children are in a difficult situation - fundamentally they are orphans, abandoned children and children who had been utilized by the terrorists to carry out their criminal acts. In addition, there are a large number of mutilated citizens and citizens with physical disabilities. 
It was in this dismal scenario of socio-economic conditions that we introduced the economic recovery programme and the emergency programme. As a result of the implementation of the former, it was possible to reverse the downward trend of the economy which had been taking place in the last few years.
To illustrate this, the data available for the first six months of 1988 suggest overall economic growth of 5 per cent. This percentage is higher than that registered in 1987, when the gross domestic product experienced a 4 per cent growth. This growth is primarily due to the positive evolution in the agricultural sector.
Despite this positive trend, our country's economic and financial situation remains difficult. Foreign debt still constitutes an enormous burden to our economy, negatively conditioning its growth. Although there has been some significant progress in the debt-rescheduling process, there has been no generalised application of the more favourable conditions we have been seeking.
This situation leads to a net outflow of resources and thus prevents the allocation of finances required for the development of the productive sectors of the economy. Therefore, we hope that the consensus reached at the Toronto summit meeting regarding the provision of debt relief measures for low-income African countries will be vigorously and expeditiously implemented by all creditors. We call upon our development partners for renewed efforts aimed at an effective reduction of the stock of debt and debt-servicing obligations. In turn, in spite of its difficulties, our country will continue to do its utmost to honour its foreign debt obligations.
It is with high expectations that we look forward to the forthcoming second meeting of donor countries in support of our economic recovery programme, to be held in Paris next November. It is our hope that this meeting will mobilize adequate resources that will enable us to move to the second phase of our programme for economic recovery, which contemplates the rehabilitation of infrastructures.
In order to cope with the emergency situation, our Government has had to mobilize both internal and external resources. In April this year the Second International Conference on Humanitarian Assistance to Mozambique was held in Maputo, with satisfactory results.
We were particularly encouraged by the fact that the international community has recognized that it is imperative to supply the affected people with the means of production and building materials and other means required for the recovery of the infrastructures destroyed or damaged by the criminal acts of the armed terrorists, so as to enable the affected people to resume their normal way of life and production and become self-sustaining. I would like to seize the opportunity to express our gratitude once again to the Secretary-General, Mr. Javier Perez de Cuellar, to-donor Governments, to organizations and agencies of the United Nations system, to governmental and non-governmental organizations, and to humanitarian and religious institutions, for the support they have been rendering to our people.
Let me turn my attention to the situation in southern Africa. Only a few weeks ago the President of the People's Republic of Mozambique, His Excellency Mr. Joaquim Chissano, described the situation in the region as follows;
"Southern Africa is experiencing contradictory processes. One such process is the conflict which is rooted in the colonial past, in the persistence of the ambitions of domination, in the survival of apartheid, a political system based on inequalities of man and on racial discrimination. The other is that of solidarity amongst the peoples and States that pool their efforts together and combine their resources to promote social and economic development." The state of affairs in southern Africa could not be better characterized. Indeed, the front-line States realized at a very early stage that their fate is intertwined by roots which can be traced back to a common history of domination, colonialism and exploitation. Thus, they have found that pooling together their resources and potentials is a definite way out of servitude to alien interests.
The moral, political, diplomatic, material and military support that the front-line States are rendering to the People's Republic of Mozambique is a manifestation of this solidarity. When the blood of soldiers from the brotherly countries of Zimbabwe and Tanzania mixes with that of our SOLDIERS to safeguard sovereignty, independence and territorial integrity, this solidarity acquires an historic dimension.
Mozambique, in its turn, made its modest contribution to the liberation struggle of other countries and peoples. Although Angola is experiencing difficult conditions, it has offered its territory as a rear base in the struggle for Namibia's independence, as did Tanzania, Zambia and others.
The Southern African Development Co-ordination Conference (SADCC) constitutes one manifestation of this common objective, as well as the affirmation of the unanimous will of the countries in our region to free themselves from oppression and economic domination through the integration of their economic potential on the basis of solidarity and co-operation. This solidarity is an important factor in the establishment and preservation of peace, stability and security in the region. The People's Republic of Mozambique is proud to be part of such solidarity. Southern Africa will owe its future of peace and prosperity to this unity, cohesion and solidarity.
In such an endeavour, however, we come across negative and destructive factors, which must be urgently eliminated. More specifically, we are referring to the persistence of values that are both as anachronistic and as abominable as only apartheid can be. In South Africa these factors manifest themselves through the institutionalisation of inequality, racial discrimination, injustice, division, depersonalisation, repression, oppression and refusal to recognize the fundamental rights of the majority of the people.
In Namibia, colonialism still persists and represents a source of violence and conflict. In other words, colonialism constitutes a serious obstacle to peace and development.
Peace initiatives aimed at bringing about a negotiated solution to these problems are now taking place. The quadripartite negotiations involving Angola, Cuba, South Africa and the United States of America are developments in line with the wishes of the region and of the world. It is our duty to encourage the parties concerned to proceed, with seriousness and responsibility, in the negotiation process so as to ensure success and implementation. We also commend the efforts undertaken by the Secretary-General in order to implement Security Council resolution 435 (1978).
In the framework of the peace initiatives in the region, a summit meeting between the People's Republic of Mozambique and South Africa was held in Songo. Its objective is to ensure the implementation, in letter and in spirit, of commitments entered into at Nkomati. These developments cannot, and must not, in any way be used as a pretext for certain members of the international community not to fulfil their duties and responsibilities to contribute to the eradication of the apartheid system.
We are aware that these efforts can bring about peace and stability only if South Africa honours its obligations., for this reason, the international community is called upon to intensify its pressure on South Africa to abolish its policy of apartheid and engage in the process of negotiations leading to the establishment of a democratic society in South Africa.
A just and lasting peace in South Africa demands that an end be put to the state of emergency, repression and violence, as well as to other measures adopted by the South African regime with a view to silencing the voice of justice and reason. It also demands the release of Nelson Mandela and other political prisoners, with whom the regime must entertain a dialogue in order to find a just and equitable solution to South Africa's problems. Refusal to have dialogue with the legitimate and genuine representatives of South Africa's majority people can only delay further the solution of the problem and will certainly result in a greater heightening of tension in South Africa and in the region as a whole.
The People's Republic of Mozambique reiterates its support for the African National Congress (ANC) and the South West Africa People's Organization (SWAPO) - the authentic representatives of the peoples of South Africa and of Namibia respectively.
The People's Republic of Mozambique further reiterates its readiness to contribute to the process of negotiations currently under way in southern Africa.
As we review the international situation we cannot help but express our satisfaction at the positive trend we have witnessed in the last few years. The climate of dialogue between the two major nuclear Powers undoubtedly brings renewed hope for the future of international relations. We are increasingly witnessing recourse to the provisions envisaged in our Charter in the search for solutions to conflicts. They are peaceful alternatives based on the most elementary norms governing relations between nations.
In this context, we can cite such delicate conflicts as the Iran-Iraq war and those in Western Sahara and in south-west Asia as examples of the important role that the United Nations, given the opportunity, can play in the maintenance and the preservation of peace. We hope that the commitment undertaken by the parties concerned will be honoured and that peace, stability and security will prevail in those regions.
In South-East Asia, there is a willingness to embark on dialogue. We hope that such willingness will materialize so that, sooner rather than later, it can bear fruits that will contribute to the reduction of tensions in the region. Chad and Libya have given an example of political maturity as they choose to try peaceful means to solve the conflict between them.
Central America also aspires to peace and stability - objectives that can be realized only when there is respect for the principle of non-interference in the internal affairs of the countries in the region. The dialogue now taking place must be encouraged. We would like to reiterate our appreciation of the efforts being undertaken by the Nicaraguan Government in order to find a peaceful solution to the problems of the region.
As I salute this positive trend in international relations, I cannot help but point out that other challenges still await us.
The Palestinian question, which is the core of the Middle East problem, must find a rapid and immediate solution so that the Palestinian nation can be established in peace, freedom and independence in its own territory. We consider that an international conference on peace in the Middle East would contribute to the solution of those problems. Therefore, we want to stress that such a conference should be convened with urgency. Similarly, an urgent solution must be found to the conflict in East Timor, where foreign forces have invaded and occupied that territory. We sincerely hope that the Secretary-General will be able to reactivate the process leading to self-determination and independence for the people of East Timor in accordance with the relevant resolutions of the Security Council and the General Assembly.
The reunification of the Korean nation has not yet taken place despite various initiatives and repeated efforts in that direction, which we support. We hope that the day will come when a unified Korea will be admitted to our family of nations.
We expect that the consensus reached at the Ad Hoc Committee on the Indian Ocean establishing 1990 as the date for the convening of the Colombo Conference will be respected. We must therefore start acting now with vigour so as to ensure its success.
The sacrifices our people have made in order to defend our freedom and independence are truly enormous. Despite the generalized campaigns of terror and the crimes committed against our people, despite the destruction of social and economic infrastructures, the Mozambican people remain undeterred in the defence of their motherland and in the building of a future of peace, progress and happiness. It is in the search for attaining such goals, which ate much cherished not only by our people but also by the whole world, that we have been treading on such a hard and difficult path for about a quarter of a century.
We want peace. It is only with peace that we can rebuild out fatherland, use all available resources in our country, extend education and health care to everyone, eradicate famine, remedy the lack of clothing and overcome misery and underdevelopment.
We should like to reiterate our appeal to the international community to continue providing its multifarious assistance and support to our people so that they can as soon as possible ease their suffering and attain a lasting peace.
The struggle continues.
